                                       Case 3:10-cv-00425-WHA Document 168 Filed 01/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ELROY K. WADE,
                                  11                  Plaintiff,                            No. C 10-00425 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   WOODY GILLILAND, in his individual                   ORDER DENYING VEXATIOUS
                                       capacity; WILLIAM SMITHERMAN, in his                 LITIGANT’S MOTION TO VACATE
                                  14                                                        PRE-FILING ORDER
                                       individual capacity; GEORGIA MARTIN,
                                  15   in her individual capacity; ALICE YOUNG,
                                       in her individual capacity; SARAH
                                  16   NELSON, in her individual capacity;
                                       KATHYANN BATISTE, in her individual
                                  17   capacity; and BERLENE ROBERTS, in her
                                  18   individual capacity,
                                                      Defendants.
                                  19

                                  20        Pro se plaintiff Elroy K. Wade, a vexatious litigant, has yet again filed another motion —
                                  21   his third — challenging the imposition of his 2010 pre-filing order. Whereas Wade previously
                                  22   brought two motions for injunctive relief in 2019 and 2020 (Dkt. Nos. 137, 155), challenging
                                  23   the validity and constitutionality of the pre-filing order, which we denied (Dkt. Nos. 141, 160),
                                  24   he now brings a motion to vacate said order as “void” pursuant to Rule 60(b)(4) (Dkt. No.
                                  25   162). Though the legal dressing has changed, the thrust of his motion remains the same as
                                  26   before, namely, he claims that this Court did not have the power to impose the pre-filing order
                                  27   pursuant to the All Writs Act.
                                  28
                                       Case 3:10-cv-00425-WHA Document 168 Filed 01/13/21 Page 2 of 2




                                   1        For reasons already explained in the 2019 order denying Wade’s request for injunctive

                                   2   relief (Dkt. No. 141 at 3–4), which our court of appeals affirmed (Dkt. No. 159), and for the

                                   3   reasons given by our court of appeals in Wade v. Acosta, 727 F.App'x 454 (9th Cir. 2018),

                                   4   Wade’s argument is without merit. His motion is thus DENIED.

                                   5        Wade is welcome to submit, for preliminary review, a non-frivolous and plausible

                                   6   complaint, if he has one. Please be aware that our district court has hundreds and hundreds of

                                   7   other lawsuits (plus criminal cases), so that every hour spent previewing frivolous complaints

                                   8   (if they are frivolous) takes away from our time on non-frivolous cases.

                                   9        IT IS SO ORDERED.

                                  10

                                  11   Dated: January 13, 2021.

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                             WILLIAM ALSUP
                                  14                                                         UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
